Order entered June 16, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00030-CV
                              No. 05-21-00298-CV

        ESTATE OF COREY DEWAYNE MITCHELL, DECEASED

                  On Appeal from the Probate Court No. 2
                           Dallas County, Texas
          Trial Court Cause Nos. PR-15-03284-2 and PR-20-2522-2

                                    ORDER

      Before the Court is appellant’s motion to consolidate related appeals. We

GRANT the motion and DIRECT the Clerk of this Court to CONSOLIDATE the

appeal docketed as appellate cause number 05-21-00298-CV into the appeal

docketed as appellate cause number 05-21-00030-CV. Henceforth, the parties

shall only use appellate cause number 05-21-00030-CV. We further DIRECT the

Clerk of this Court to transfer the clerk’s record and supplemental clerk’s record

filed in cause number 05-21-00298-CV into cause number 05-21-00030-CV.
      Also before the Court is appellant’s June 10, 2021 amended motion for an

extension of time to file his brief on the merits. We GRANT the motion and

extend the time to June 28, 2021.

                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE